Case 8:17-cv-01404-AAS Document 77 Filed 04/03/19 Page 1 of 2 Page|D 821

UNITED STA'I`ES DlSTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
MELIDO PENA,
Plaintiff,
v. Case No. 8:17-cv-1404-T-AAS
RDI, LLC.,
Defendant. f

 

JURY’S VERDICT FORM

Do you find from a preponderance of the evidence:

1. That Melido Pena remained an employee when he performed work t`or RDl, LLC., at his home'?

Answer Yes or No: fl 65

lf you answer is “No," this ends your deliberations, and your foreperson should sign and date the
last page ofthis verdict form. lf your answer is “Yes,” go to the next question.

2. That RDI, LLC., failed to pay l\/lelido Pena owed overtime pay for all of his overtime hours

worked?
Answer Yes or No: \/6}

If you answer is “No," this ends your deliberations, and your foreperson should sign and date the
last page ofthis verdict form. lf your answer is “Yes,” go to the next question

3. That RDl, LLC,, knew or showed reckless disregard for whether the FLSA prohibited its

conduct?
Answer Yes or No: ‘[CO f

4. That RDI, LLC., owes l\/lelido Pena overtime wages for the time period between July 6, 2015,
and July 6, 2017.

Answer Yes or No: ifc 5

If your answer is “Yes," B\ .
in what amount? 2 ll bi l ' 2 §

Case 8:17-cv-01404-AAS Document 77 Filed 04/03/19 Page 2 of 2 Page|D 822 _

Nore.' Answer Qtresfion Nr). 5 om'y i/`yc)u answered "}'J.s' " to Ques!ion No. 3.

5. That RDI, LLC., owes Melido Pena overtime wages for the time period between .luly 6, 2014,
and July 6, 2015. '

Answer Yes or No: ; @)/
lf your answer is “Yes,” v
in what amount? ii %¢ 32 g

So SAY WE ALL,

¢_,/,__`

Foreperson’s Signature

 

DATE: L[gz[g@;§l

